Exhibit 10.33

CONFIDENTIAL INFORMATION CONTAINED IN THIS EXHIBIT HAS BEEN OMITTED FROM PUBLIC
FILING PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT SUBMITTED TO THE U.S.
SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION, WHICH APPEARS ON 8
PAGES OF THIS EXHIBIT AND HAS BEEN IDENTIFIED WITH THE SYMBOL “****,” HAS BEEN
FILED SEPARATELY WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION.

GEOTHERMAL LEASE AGREEMENT

THIS GEOTHERMAL LEASE AGREEMENT (“Lease” or “Agreement”) is made and entered
into as of the 22nd day of December, 2006, (“Effective Date”), by and between
TRUCKEE RIVER RANCH, LLC, a Nevada limited liability company (collectively
“Lessor”), and RASER POWER SYSTEMS, LLC., a Delaware limited liability company
(“Lessee”).

RECITALS

WHEREAS, Lessor is the owner of a fee interest in lands generally described as
those covered by the **** along with other properties in the vicinity , situated
in **** County, Nevada, described more fully on Exhibit “A” attached hereto and
incorporated herein by this reference, containing approximately ELEVEN THOUSAND
SIX HUNDRED (11,600) surface acres of land, more or less, together with all
right, title and interest of Lessor, presently owned or hereafter acquired, in
the above described lands, and

WHEREAS Lessor may have mineral and/or geothermal interests or rights in other
property comprising approximately THREE MILLION

 

1



--------------------------------------------------------------------------------

(3,000,000) acres, all more fully described and set forth in Exhibit “B”
attached hereto and incorporated herein (the approximately 11,600 acres set
forth in Exhibit “A” and the 3,000,000 acres set forth in Exhibit “B” are all
hereinafter and collectively referred to as the “Lands”). WHEREAS, the Parties
hereto are desirous of having the Lands developed for the production of
geothermal resources.

NOW, THEREFORE, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the Parties hereto agree as follows:

1. GRANT OF LEASE AND RIGHTS.

(a) For and in consideration of the covenants, promises, warrantees, and rights
granted herein, and other good and valuable consideration set forth herein,
including without limitation, royalties, Lessee shall pay to Lessor (i) the sum
of TWENTY-FIVE THOUSAND DOLLARS ($25,000) within ten (10) business days of the
Effective Date of this Agreement, (ii) TWENTY-FIVE THOUSAND (25,000) common
shares of restricted stock of Raser Technologies, Inc. (NYSE:RZ) within twenty
(20) business days of the Effective Date of this Agreement, (iii) an additional
TWENTY-FIVE THOUSAND (25,000) common shares of restricted stock of Raser
Technologies, Inc., if, and only if, Lessee is successful in placing at least
one operating power plant into service on the leased Lands, and (iv) the rentals
and royalties herein provided and the covenants and agreements hereinafter
contained, and Lessor hereby grants,

 

2



--------------------------------------------------------------------------------

demises, leases and lets unto Lessee, the Lands with the sole and exclusive
right to Lessee to drill for, produce, extract, take and remove therefrom all
forms of thermal energy and other associated geothermal resources to the extent
such rights are owned and/or controlled by Lessor, including: (1) all products
of geothermal processes, embracing indigenous steam, hot water and hot brines;
(2) steam and other gases, hot water and hot brines resulting from water, gas,
or other fluids artificially introduced into subsurface formations; and (3) heat
or other associated energy found beneath the surface of the earth; (collectively
“Geothermal Resources”).

(b) For no additional consideration, except for the royalties set forth below,
Lessee is hereby granted the right to extract from the ground any minerals,
elements, or other substances (exclusive of oil or hydrocarbon gas that can be
separately produced) (collectively “Substances”) to the extent such rights are
owned and/or controlled by Lessor.

(c) For no additional consideration, Lessee is hereby granted the right to
store, utilize, process, convert, and otherwise use such Substances and
Geothermal Resources on or off the Lands and to sell the same or any part
thereof on or off the Lands during the term hereof, with the right of entry on
the Lands at all times for said purposes, and to construct, use, maintain,
erect, repair and replace thereon, and to remove therefrom all

 

3



--------------------------------------------------------------------------------

roads, pipelines, telephone lines, utility installations power lines, poles
tanks, evaporation or settling basins, extraction or processing plants,
machinery, equipment, buildings, electric power plants and equipment for
generation and transmission of electric power, and the like, for the handling,
treatment or storage of the Substances and Geothermal Resources, and all
structures and facilities relating in any way thereto, which Lessee may desire
to erect, construct, or install and to use so much of the surface of the land as
may be necessary or reasonably convenient for the production, utilization, and
processing of Geothermal Resources and/or Substances or to the full enjoyment of
the rights granted by this Lease in carrying on Lessee’s operations on or from
the Lands to the extent such rights are owned and/or controlled by Lessor; and
Lessee shall have the further right to erect, maintain, operate and remove a
plant or plants, structures and facilities with all necessary appurtenances for
the conversion of the Substances and Geothermal Resources into raw materials or
commercially usable substances, heat, power or another form of energy, and for
the extraction of products from steam, brine or hot water produced from the
Lands and other lands in the vicinity of the Lands, including all rights
necessary or convenient thereto, together with rights of way for passage over,
upon and across and ingress and egress to and from the Lands for any or all of
the above mentioned purposes. Lessee shall also have the right

 

4



--------------------------------------------------------------------------------

to utilize or to dispose of waste brine and other waste products from a well or
wells on the Lands into a well or wells drilled or converted for that purpose on
the Lands or other land in the vicinity, and the right to inject and re-inject
water, brine, steam and gases from a well or wells on the Lands or such other
land for the purpose of maintaining or restoring pressure, increasing or
maintaining production, or testing in the productive zones beneath the Lands or
other land in the vicinity thereof.

(d) In addition to the rights granted to Lessee herein, Lessor hereby grants to
Lessee the sole and exclusive right to explore the Lands by geological,
geophysical or other methods, whether now known or hereafter developed.

(e) Lessor shall not oppose Lessee’s appropriation and use of surface water and
groundwater from the Lands for its operations hereunder, provided, however, that
Lessee’s appropriation of water and use thereof shall not interfere with or
impair any of Lessor’s existing or established water rights of any nature
without compensation to Lessor for the fair appraised value (which shall be
determined by an accredited appraiser) of any impairment to an existing or
established water supply. Nothing herein shall be construed as warranty by
Lessor that any certain amount of water, or even sufficient water for Lessee’s
purposes, exists either on or in the Lands.

 

5



--------------------------------------------------------------------------------

2. LEASE TERMS AND RENTALS

(a) Subject to the other provisions herein contained, this Lease shall have a
term of FIFTY (50) years from the Effective Date (the “Primary Term”) and shall
continue for so long thereafter as (i) Lessee is extracting or drilling for
Substances and/or Geothermal Resources on the Lands (or lands pooled or unitized
with the Lands), with at least one string of tools, working with reasonable
diligence, allowing not more than TWENTY-FOUR (24) months between the completion
or abandonment of one site/well and the exploration and/or commencement of
operations for the next; or (ii) Substances and Geothermal Resources are being
produced or generated from the Lands (or lands pooled or unitized with the
Lands) in commercial quantities or steps are being taken to develop the land in
such a way as to produce or generate from the land commercial quantities; or
(iii) Remedial Operations are being continuously conducted on the Lands (or
lands pooled or unitized with the Lands), or (iv) drilling operations,
commercial production of Substances and/or Geothermal Resources, or Remedial
Operations are suspended or excused under the provisions of this Lease; or
(v) this Lease is otherwise extended by its terms. “Remedial Operations” means
reworking, redrilling, cleaning, testing, and the repair and replacement of
wells and facilities for the production or use of Substances and/or Geothermal
Resources. Remedial operations shall be deemed

 

6



--------------------------------------------------------------------------------

continuous so long as such operations do not cease for a period of more than two
(2) consecutive years. For the purpose of this Lease, production in “commercial
quantities” shall mean production in such quantities of Geothermal Resources
and/or Substances produced, sold, or used, the value of which, after deducting
Lessor’s royalty hereunder and Lessees’s normal operating costs will provide to
Lessee a return of such costs.(b) Lessor acknowledges and agrees that the
initial sum of TWENTY-FIVE THOUSAND DOLLARS ($25,000.00) which is payable upon
the execution hereof, for Lands covered by the Lease, covers the rental in full
hereunder for a period of one (1) year from the date of this Lease. Within one
(1) year from the date hereof and on or before each anniversary date thereafter
while the Lease is in force, Lessee agrees to pay to Lessor as rentals for the
next ensuing year the sum of **** per acre for each acre of the Lands owned by
Lessor in fee simple and covered by the Lease at the time payment is made, which
shall be the approximately 11,600 acres set forth on Exhibit “A,” as it may be
amended in writing signed by both parties; provided, however, that rentals paid
to Lessor under this subsection shall apply toward or be credited to royalties
payable or to become payable on actual production (if any) for any year such
rentals are paid. For portions of the Lands which are not owned in fee simple by
the Lessor (which includes the remaining approximately 3,000,000 acres set forth
on Exhibit “B”), no rentals or other consideration, other than the royalties set
forth hereunder, are due to Lessor.

 

7



--------------------------------------------------------------------------------

(c) Lessor hereby agrees that the $50,000 payable within ten business days of
the Effective Date of this Agreement set forth in paragraph 3(f) defined as the
“Cash Advance” (below) and the 25,000 shares of Raser Technologies, Inc. stock
provided to Lessor within twenty (20) days of the Effective Date of this
Agreement (“Stock Advance”) shall be an advance against any royalties payable,
or to become payable, to Lessor. In other words, the Cash Advance and the Stock
Advance, the value of which shall be determined at the time Lessor sells the
stock, shall constitute the value of the advance against royalties, whether
owing in the present or in the future. No royalty shall be paid to Lessor unless
and until the Cash Advance and the Stock Advance are recouped in full by Lessee.
Additionally, the Cash Advance and the Stock Advance shall be applied against
any rentals payable or to become payable to Lessor.

(d) Notwithstanding the limitation of the term of the Lease as set forth in
Section 2(b) above, the Lease shall not be terminated for lack of production in
commercial quantities after its Primary Term if Lessee shall have shut-in any or
all producing wells on the Lands or any land unitized or pooled with the Lands
as provided in Section 12 hereof for engineering or economic reasons sufficient
in its good faith opinion to warrant such

 

8



--------------------------------------------------------------------------------

action; provided, however, that in the case of such shutdowns, Lessee shall pay
Lessor, on or before the anniversary date of the Lease, the rental set forth in
Section 2(b) above and each such payment shall maintain the Lease in force and
extend the term of the Lease for an additional year.

3. ROYALTIES

Subject to Section 9 below, Lessee shall pay to Lessor royalty out of the
proceeds received by Lessee from the sale of global Geothermal Resources
produced from the Lands, or allocated to the Lands as provided in Section 12, as
follows:

(a) If Lessee generates electric power from any Geothermal Resources or
otherwise converts any Geothermal Resources into electric power and sells any of
said electric power, a royalty of **** for the first five years from the
Effective Date of this Agreement and **** thereafter **** of the gross proceeds
of the sale of said electric power; less

(1) any sales, excise or other taxes imposed on the sale of any said electric
power so sold or which are required to be included in or added to the sales
price thereof or paid by the seller; and

(2) any cost to Lessee of any transmission to the point of sale of any of said
electric power so sold, if sold off the Lands or the Unit Area, as the case may
be;

 

9



--------------------------------------------------------------------------------

(3) assuming Lessee does not use electricity generated from the geothermal plant
for such requirements, the reasonable and standard cost of any electricity
purchased by Lessee from unaffiliated third parties to operate the geothermal
well field pumps or serve other parasitic loads of the geothermal gathering
field or the generating plant.

(b) If Lessee sells any Substances as such, a royalty of **** for the first five
years from the Effective Date of this Agreement and **** thereafter of the gross
proceeds from the sale by Lessee of the Substances; less

(1) Any sales, excise or other taxes imposed on the sale of any Substances sold
or which are or are required to be included in, or added to the sales price
thereof or paid by the seller, and

(2) Any cost to Lessee of any transportation or transmission to the point of
sale of any Substances so sold, if sold off the Lands or the Unit Area, as the
case may be; and

(c) If Lessee treats or processes or causes to be processed, any Substances
and/or Geothermal Resources for the extraction or manufacture therefrom of any
by-products, and sells any by-products, a gross royalty of **** of the proceeds
from the sale by Lessee of said by-products; less

(1) Any sales, excise or other taxes imposed on the sale of any by-products so
sold which are or are required to be included in or added to the sales price
thereof or paid by the seller, and

 

10



--------------------------------------------------------------------------------

(2) Any cost to Lessee of any transportation to the point of sale of any of said
by-products so sold, if sold off the Lands or the Unit Area, as the case may be;
and

(d) If Lessee uses Substances at a commercial facility other than an electric
power generating facility, a royalty of **** of the net profits produced by such
commercial operation, net profits being the proceeds generated by Lessee, less
any associated costs to Lessee including but not limited to any plant, facility
and/or operational costs and of any transmission to the point of use if used off
the Lands or the Unit Area, as the case may be.

(e) Lessee may use, free of royalty, Substances, Geothermal Resources, and
electric power developed from the Lands for all operations hereunder, and Lessee
shall not be required to account to Lessor for or pay royalty on any Substances
and Geothermal Resources reasonably lost or consumed in operations hereunder.

(f) As an advance against royalties, Lessee shall pay to Lessor an additional
FIFTY THOUSAND DOLLARS ($50,000) (“Cash Advance”) within ten (10) business days
of the Effective Date of this Agreement as set forth and described more fully in
paragraph 2(c).

(g) Subject to the limitations in this paragraph (below), Lessee shall pay
Lessor, on or before the last day of each and

 

11



--------------------------------------------------------------------------------

every calendar month, the royalties accrued and payable for the preceding
calendar month (“Payment Date”). Concurrently with making each such royalty
payment, Lessee shall deliver to Lessor a statement setting forth the basis for
the determination of the royalty then paid by Lessee. Notwithstanding anything
to the contrary, Lessor agrees that the Payment Date shall be adjusted to
coincide with billing procedures set forth in a power purchase agreement. Lessor
acknowledges that the billing procedures of such a power purchase agreement may
be monthly, bi-monthly, quarterly, or based upon some other calculation of time
which will govern the date in which royalties are due, and supersede any other
such requirement, and shall be paid to Lessor.

4. DEPOSITORY

All payments required to be made by Lessee to Lessor hereunder shall be paid to
Lessor by mailing or delivering a check therefore to its successors or assigns,
herein designated by Lessor as depository, Lessor hereby granting to said
depository full power and authority on behalf of Lessor, and all those
succeeding to Lessor’s rights hereunder whether by voluntary act or operation of
law, to collect and receipt for all sums of money which may become due and
payable from Lessee hereunder. No change in the ownership of the Lands or of any
payments due Lessor hereunder shall be binding on Lessee until it shall have
been furnished adequate written evidence thereof. In the event more

 

12



--------------------------------------------------------------------------------

than one person or entity shall at any time be entitled to receive sums of money
payable hereunder to Lessor all such persons shall have the right, jointly, to
designate any other single depository to receive all payments hereunder on their
joint and several behalf, and by jointly executed and acknowledged instrument so
to advise Lessee, it being intended that Lessee shall never be required to make
payment to more than one person or entity nor to draw more than one check for
any separate payment becoming due hereunder. Until such notice shall be
furnished to Lessee, Lessee shall continue to make all payments to the
depository last designated hereunder. The parties agree that any and all royalty
payments made to the designated depository shall be deemed a payment to Lessor
for purposes of calculating Lessor’s royalties and shall satisfy all of Lessee’s
obligations to Lessor for the value of the royalty payment made to the
depository.

5. LESSEE’S USE OF PRODUCTION FOR ITS OPERATION

Lessee shall be entitled, without accountability to Lessor therefore whether by
payment of royalty or otherwise, to use in its drilling, production and
processing operations hereunder such amounts of Substances and Geothermal
Resources produced from the Lands as may be reasonably required by Lessee for
such purposes. Lessee shall be entitled, without accounting to Lessor therefore
in any manner, to flow and/or blow wells without restriction for testing or
operating purposes.

 

13



--------------------------------------------------------------------------------

6. UNECONOMIC SUBSTANCES

Nothing herein contained shall require Lessee to produce any Substance or
Geothermal Resources contained in the by-products, products, refuse, steam, the
brines or other well output produced from wells on the Lands, which is not
economic to produce, recover, save, or market. Lessee shall have the right,
without accountability to Lessor therefore, to waste or dispose of any such
uneconomic Geothermal Resources by such lawful manner or means as Lessee shall
deem appropriate in the circumstances.

7. SURFACE OPERATIONS/POWER PLANT SITE RENTAL

(a) Lessee shall be responsible for damages to growing crops caused by its
operations on the Lands; such payments are to be based upon the fair market
value of such crops at the time of such damages and in accordance with paragraph
8(c).

(b) Lessor and Lessee acknowledge and agree consistent with the grant set forth
at Section 1(a) that Lessee has the option to construct electric power plants
and equipment for generation and transmission of electric power upon the Lands,
provided any such power plant(s) or plants shall be restricted to an area or
areas actually or reasonably necessary to serve and support the improvements
described herein. In the event Lessee utilizes any acreage for such power plant
construction and generation, then in such event in addition to rents and
royalties above provided Lessee shall pay Lessor a power plant site fee in one
lump sum, which fee shall be the additional TWENTY-FIVE THOUSAND (25,000)

 

14



--------------------------------------------------------------------------------

common shares of restricted stock of Raser Technologies, Inc. set forth above
which is only payable upon Lessee placing at least one operating power plant
into service on the leased Lands. These additional shares shall constitute full
and adequate compensation for constructing and utilizing any number of power
plants on the Lands.

(c) Lessee agrees to use reasonable care at all times in all of Lessee’s
operations on the Lands to prevent injury or damage to cattle, livestock,
buildings, water rights, water diversion works, ditches, tanks and water wells
or other property of the Lessor located thereon; and Lessee agrees to repair,
mitigate or pay the Lessor the fair market value (as determined by an
independent third-party appraiser) for all damages to the surface of the Lands
and to the cattle, crops, buildings, livestock, fences, water rights, water
diversions, ditches, tanks, water, water wells and, without limitation, all
other property of the Lessor situated on the surface of the Lands resulting from
Lessee’s operations on the Lands.

(d) Lessee will seek in good faith to prevent well products or surface materials
or refuse of any kind from entering, passing into or otherwise diluting or
degrading or polluting the waters or the water supply of Lessor or others.
Lessee shall take reasonable steps in compliance with governing law to remove
all drilling fluids, well products and other substances, the spillage of which
would contaminate or otherwise adversely affect the

 

15



--------------------------------------------------------------------------------

productivity of any portion of the Lands not actually occupied or used by Lessee
or which would adversely affect the waters or the water supply of Lessor or
others to such place or places as to reasonably insure that such contamination
or adverse effect does not occur.

(e) Prior to the commencement of any operations on the Lands, Lessee shall
inform Lessor of the commencement of such operations (either orally, under the
notice provisions hereof, or otherwise) with the approximate date of such
commencement and the location of same; such notice to be given within a
reasonable time prior to the commencement of such operations.

8. TITLE WARRANTY

(a) Lessor represents and warrants to the best of its knowledge to Lessor that
it has good and marketable fee title to the approximately 11,600 acres of land
set forth in Exhibit “A”, free and clear of all liens and encumbrances other
than rights of way and easements of record, and hereby grants, and agrees to
defend, title to the Lands, subject to Lessee’s confirmation of the exact status
of Lessor’s interest therein, except for recorded documents listed in Exhibit
“C”, and further agrees that Lessee at its option may pay and discharge any
delinquent taxes, mortgages, trust deeds or other delinquent liens or
encumbrances existing, levied or assessed on or against the Lands; and, in the
event Lessee shall exercise such option, Lessee shall be subrogated to

 

16



--------------------------------------------------------------------------------

the rights of any holder or holders thereof and shall have the right, in
addition to other remedies provided by law or equity, to reimburse itself by
applying to the discharge of any such mortgage, tax or other lien or
encumbrances any and all payments accruing to Lessor hereunder.

(b) With respect to the remaining approximately 3,000,000 acres of land set
forth in Exhibit “B”, Lessor grants to Lessee the leasehold rights set forth to
the extent that Lessor maintains mineral and/or geothermal interests or rights
in such lands, if any. Lessor makes no representations or warrantees with
respect to the title to these lands, but agrees to cooperate with Lessee in good
faith to acquire mineral and/or geothermal rights for Lessee’s full enjoyment of
the Lands in accordance with the rights granted herein. Toward this end, Lessor
agrees to cooperate in good faith with any efforts by Lessee to obtain
geothermal and/or mineral rights of any kind or nature on any property in which
Lessor maintains any rights, including without limitation, surface rights and to
cooperate with any third party Lessee may choose to work with in fully
exercising and enjoying Lessee’s rights herein, and Lessor hereby agrees not to
protest any governmental filings, such as environmental filings, made by Lessee
as it may determine appropriate or necessary.

9. LESSER OR AFTER ACQUIRED INTEREST

If it should hereafter appear that Lessor at the time of making the Lease owned
a lesser interest in the Lands than the fee simple estate therein and thereto,
or less than the entire

 

17



--------------------------------------------------------------------------------

interest in the Substances and/or Geothermal Resources contained in and under
the Lands, then the royalties and the like accruing to Lessor hereunder shall be
paid to Lessor in the proportion which Lessor’s interest bears to the entire
interest in the Substances and/or Geothermal Resources provided however that the
rentals provided in Section 2(c) and Section 7(b) herein shall not be reduced.
Notwithstanding the foregoing, should Lessor hereafter acquire any additional
right, title or interest in or to the Lands or the Substances and/or Geothermal
Resources, then any increase in payments of money hereunder necessitated thereby
shall commence with the payment next following receipt by Lessee of satisfactory
evidence of Lessor’s acquisition of such additional interest.

10. TAXES

(a) Lessee shall pay all taxes levied and assessed against Lessee’s leasehold
interest in the Lands. Lessee shall pay all taxes levied and assessed against
all structures, improvements and personal property placed upon the Lands by
Lessee. Lessor shall pay all taxes levied and assessed against the Lands as such
and against any rights thereto not covered by the Lease and shall pay all taxes
levied and assessed against all structures and improvements placed on the Lands
by Lessor.

(b) Lessor agrees to pay any and all taxes assessed upon Lessor’s royalty
proceeds for any Substances and/or Geothermal

 

18



--------------------------------------------------------------------------------

Resources produced and sold by Lessee from the Lands and ad valorem taxes on
Substances and/or Geothermal Resources together with the same share of all
severance, production, net proceeds and license taxes or other taxes or
assessments levied or assessed on account of the production of Substances and/or
Geothermal Resources from or allocated to the Lands, and to pay all of any other
taxes assessed against the Lands, whether the same are assessed to Lessor or
Lessee or otherwise, and Lessee is hereby authorized to pay all such taxes and
assessments on behalf of Lessor and to deduct the amount so paid from any
royalties or moneys due Lessor hereunder.

11. OPERATIONS

(a) All operations and acts of Lessee upon the Lands shall be performed in a
good, safe and workmanlike manner and in accordance with recognized good
operating, engineering and industry standards and practices. Reasonable efforts
shall be undertaken to keep all operating sites neat, clean and safe and
operations shall be conducted so as to eliminate, as is reasonable, dust, noise
and noxious odors.

(b) Lessee shall comply with all laws and regulations applicable to its
operations hereunder including but not limited to requirements for workmen’s
compensation insurance as required by the laws of the State of Nevada.

 

19



--------------------------------------------------------------------------------

(c) Lessee shall forever save harmless, defend and indemnify Lessor from and
against any and all manner of claims, judgments or suits whatsoever arising out
of Lessee’s operations hereunder other than those arising in whole or in part
from Lessor’s negligence or willful misconduct and this Section shall survive
termination of the Lease.

(d) All of the labor to be performed and all of the materials to be furnished in
the operations of Lessee hereunder shall be at Lessee’s sole cost and expense
unless otherwise specified herein, and Lessor shall not be chargeable with or
liable for any part thereof. Lessee shall protect the Lands against liens of
every character arising from its operation thereon. In turn, Lessor shall
protect the Lands, and indemnify Lessee, against any lien, encumbrance,
mortgage, or other claim of any kind or nature which could inhibit or impair in
any way the rights granted to Lessee herein.

(e) If Lessee or anyone purchasing Substances and/or Geothermal Resources from
Lessee constructs on the Lands a plant for the conversion of Substances and/or
Geothermal Resources into electricity, heat, power or another form of energy or
for the extraction and processing of by-products, or both, and if any such plant
utilizes Substances and/or Geothermal Resources produced or obtained from the
Lands and from other land in the vicinity, Lessee or such purchaser shall have
the right and easement to

 

20



--------------------------------------------------------------------------------

continue to maintain and operate such plant and connected pipelines,
transmission lines and other associated facilities so long as it utilizes
Substances and/or Geothermal Resources from other land notwithstanding any
cessation of production from the Lands or the expiration, termination or
forfeiture of the Lease. In such event, Lessor shall be paid annually the fair
rental value per year of the area so occupied, which in no event shall cost more
than **** per acre of land so used.

(f) Any work or drilling operations preliminary to the drilling in the ground or
reworking operations may be undertaken in any order Lessee shall see fit. All
such work and operations shall be prosecuted with reasonable diligence.

12. UNITIZATION

(a) Subject to the conditions of Subsection (g) below, Lessee shall have the
right, at its sole option, from time to time, either before or after production,
to unitize, pool or combine all or any part of the Lands with other land or
lands or lease or leases (whether held by Lessee or others and whether or not
the surface of such lands may be used for development or operating purposes)
adjacent, adjoining or in the immediate vicinity of the Lands to comprise one or
more operating or development units (“Unit”), and drilling operations or
production on any such Unit shall constitute compliance herewith to the same
extent as though such operations or production were on the Lands.

 

21



--------------------------------------------------------------------------------

Lessor’s participation interest in any Unit shall be the proportion of the
Geothermal Resources and/or Substances that are utilized by Lessee on such lands
as determined by an assessment conducted by an independent and qualified expert
in relation to the total Geothermal Resources and/or Substances utilized in the
Unit. Such Unit shall come into existence upon Lessee’s execution in writing and
recordation in the Office of the Recorder in the County or Counties where the
Lands are located, of an instrument identifying and describing the Unit’s
acreage. Lessee shall at all times keep Lessor informed of the Lands included in
any Unit.

(b) Lessee shall have the right at any time or times to increase or decrease the
size of any Unit, and any change in the amount of Lessor’s royalties resulting
from the unitization of all or part of the Lands or an increase or decrease of
the Lands in a Unit shall not be retroactive.

(c) As to each and any such Unit, Lessee shall have the right to commingle for
the purpose of utilizing, selling or processing, or causing to be processed, the
steam or steam power and/or extractable minerals produced from such Unit with
the steam or steam power and/or extractable minerals produced from other lands
or units, so long as the production from the Unit which includes all or portions
of the Lands is measured, metered or gauged as to Unit production; Unit
production so measured, metered or gauged shall then be allocated to the Lands
in accordance with the provisions of Section 12(a) above.

 

22



--------------------------------------------------------------------------------

(d) Allocation, as aforesaid, shall cease upon any termination, either in whole
or in part (by surrender, forfeiture or otherwise), of this or any other lease
covering lands in such Unit as to the lands covered by such terminated lease or
part thereof. In the event of the failure of Lessor’s or any other owner’s title
as to any portion of the lands included in any such Unit, such portion of such
land shall likewise be excluded in allocating production from such Unit;
provided however, Lessee shall not be held to account for any production
allocated to any lands to be excluded, as aforesaid, from such Unit unless and
until Lessee has actual knowledge of the aforesaid circumstances requiring such
exclusion.

(e) If any taxes of any kind are levied or assessed (other than taxes on the
land as such or any rights thereto not covered by the Lease), any portion of
which is chargeable to Lessor under Paragraph 10 hereof, then the share of such
taxes to be borne by Lessor as provided in the Lease shall be in proportion to
the share of the royalty from such Unit allocated to the Lands, subject to
controlling law.

(f) Lessee may, at its sole option, at any time when there is no production in
such Unit of Substances and/or Geothermal Resources in quantities deemed paying
by Lessee, terminate such Unit by a written declaration, in the manner in which
it was created.

 

23



--------------------------------------------------------------------------------

(g) Notwithstanding the above provision in this Section 12, Lands committed to
such a unit shall be limited to the amount of acres required to prudently
develop and utilize Geothermal Resources for the purpose of this Lease,
accordingly once production is established only those portions of the Lands
necessary to supply Geothermal Resources for the production of electricity or
otherwise shall be permitted to be reserved and held by unitization.

13. FORCE MAJEURE

Lessee’s obligations hereunder save and except payment of annual rentals set
forth in Section 2(c) or Section 11(e) above shall be suspended, and the term of
the Lease and the period for removal of Lessee’s property in the event of
termination shall be extended while Lessee is prevented from complying therewith
by: strikes; lockouts; riots; action of the elements, including but not limited
to fire, explosion, flood, volcanic activity, earthquakes, or tidal waves;
accidents; delays in transportation; inability to secure labor or materials in
the open market; laws, rules or regulations of any Federal, State, County,
Municipal or other governmental agency, authority or representative having
jurisdiction, including failure or delay in issuance of necessary permits or
approvals; war (whether declared or undeclared); acts

 

24



--------------------------------------------------------------------------------

of God; litigation or administrative proceedings affecting title to lands
covered hereby or operations thereon; inability to secure or absence of a market
for commercial sale of Substances and/or Geothermal Resources, or any of them,
produced from the Lands or of derivatives developed by Lessee therefrom; or by
other matters or conditions beyond the reasonable control of Lessee, whether or
not similar to the conditions or matters in this Section specifically enumerated
(“Force Majeure”).

14. SURRENDERS

(a) Upon conducting geothermal studies on the Lands, Lessee shall provide to
Lessor a description of the Lands it intends to utilize, and Lessee shall have
the right, in its sole discretion, , to surrender portions of the Lands it does
not intend to utilize for any purpose. Lessee may surrender the Lands in their
entirety or, from time to time, surrender only so much of the Lands as Lessee
may elect in its sole discretion by executing and delivering to the Lessor
recording in the Official Records of the appropriate county in Nevada a
quitclaim deed or deeds covering all or any part of the Lands so selected by
Lessee for surrender and Lessee shall thereby be relieved of all obligations as
to the acreage so surrendered, except for obligations already accrued by the
terms hereof or as provided by Section 16 hereof. Notwithstanding such
surrender, Lessee shall nevertheless retain such rights of way, easements and
privileges over, upon, through and across the lands so surrendered as shall be
necessary or

 

25



--------------------------------------------------------------------------------

convenient for Lessee’s operations on so much of the Lands as shall then be
retained by Lessee under the Lease and on Lessee’s other lands in the vicinity.
Notwithstanding that Lessee may agree to surrender a portion of the leased
Lands, Lessor grants to Lessee the exclusive right to renew its leasehold
interest in the surrendered Lands on at least as favorable terms to Lessee as
those set forth herein, if, and only if, Lessee is not in default under this
Agreement and this Agreement has not been terminated as provided for herein.
Lessor hereby agrees that upon surrender of any portion of the Lands, Lessor
shall not sell, lease, encumber, or otherwise hypothecate any geothermal and/or
mineral rights in the Lands to any other party. Additionally, Lessor grants to
Lessee the exclusive right to lease the geothermal and/or mineral rights of any
other property Lessor may acquire rights in on terms at least as favorable to
Lessee as those set forth herein. Nothing herein shall be construed as an
obligation on Lessee to surrender the Lands or any portion thereof.

(b) Further, upon the expiration of the Lease or its earlier termination under
the provisions herein, Lessee shall remain obligated to Lessee (a) for any
royalties or other payments accrued and unpaid and (b) for uncompleted acts
Lessee was obligated to complete prior to such expiration or termination,
(c) for any damage to Lessor or the Lands resulting from any breach of this
Lease by Lessee, and (d) for any liens, charges or encumbrances to which the
Lands may have become subject by reason of the acts or omissions of Lessee.

 

26



--------------------------------------------------------------------------------

15. BREACH OF AGREEMENT BY LESSEE

(a) If Lessee shall fail to pay any installment of royalty or rental when due
and if such default shall continue for a period of thirty (30) days after
receipt by Lessee of written notice thereof from Lessor to Lessee, then at the
option of Lessor the Lease may be terminated as to any portions thereof or any
interests therein as to which Lessee is in default upon written notice to
Lessee; provided, however, that if there be a bona fide dispute as to the amount
due and all undisputed amounts are paid, said thirty-day (30) period shall be
extended until five (5) days after such dispute is settled by final court
decree, arbitration or agreement. If Lessee shall be in default in the
performance of any obligations under the Lease other than the payment of rental
or royalty, and if for a period of ninety (90) days after written notice is
given to Lessee by Lessor of such default Lessee shall fail to commence and
thereafter diligently and in good faith prosecute action to remedy such default,
Lessor may terminate the Lease. No default in the performance of any condition
or obligation hereof or termination by reason thereof shall affect the rights of
Lessee hereunder with respect to any drilling, injection, disposal, or producing
well or wells and related facilities and rights of access thereto, in regard to
which Lessee

 

27



--------------------------------------------------------------------------------

is not in default, together with an area of acreage reasonably necessary for
operation and maintenance thereof in the form of a square surrounding each such
well then completed or being drilled, and rights-of-way, easements, and surface
areas necessary for continuing Lessee’s operations on the Lands retained, or on
other lands in the vicinity thereof, including without limitation sites for
electric generating plants or for other processing or use of Substances and/or
Geothermal Resources. Disputes or differences between Lessor and Lessee shall
not interrupt performance or the continuation of operations. In the event of any
dispute or difference, operations shall be continued in the same manner as prior
to such dispute or difference until the matters in dispute have been resolved,
and thereupon such payments or restrictions shall be made as may be required
under the terms of the settlement or resolution of the dispute. Termination or
cancellation of the Lease pursuant hereto shall be the sole remedy of Lessor for
failure of Lessee to pay any rental or royalty.

(b) In the event that Lessee fails to perform any “Geotechnical Work” (defined
below) by the last day of April 2006 (“First Work Date”), this lease may be
terminated by Lessor, subject to the cure period set forth below. In the event
that permitting and construction of at least one plant on any portion of the
Lands does not occur within thirty (30) months following the First Work Date
(“First Construction Date”), this Agreement may be terminated by Lessor, subject
to the cure period set forth

 

28



--------------------------------------------------------------------------------

below. Lessee shall be deemed to have complied with the requirements of the
First Work Date and the First construction Date, if Lessee performs any
Geotechnical Work on any portion of the Lands, or any construction of at least
one plant on any portion of the Lands, respectively. In the event that
electricity production from at least one plant, which may be occur on any
portion of the Lands, does not occur prior to April 1, 2013 (“Electricity
Production Deadline”), Lessor may terminate this Agreement, however, the
Electricity Production Deadline shall be extended for any period based upon a
reasonable business reason submitted by Lessee, such as, without limitation,
technical matters, tax issues, requirements of a power purchase agreement, and
the like. Notwithstanding anything to the contrary, Lessor’s election to
terminate this Agreement for default under the terms of this paragraph shall be
subject to Lessor first providing Lessee with written notice of its intent to
terminate this Agreement and Lessee having sixty (60) days from receipt of such
notice to cure such alleged default. In the event that Lessee fails to meet the
Electricity Production Deadline and any extension thereof and does not cure
within the cure period, this Agreement may be terminated by Lessor unless Lessee
pays Lessor an amount of $100,000 per year for five years from the date Lessor
could lawfully terminate this agreement for failure to meet the Electricity
Production Deadline. Upon the end of five years and complete payment of
$500,000, Lessee shall be deemed in compliance

 

29



--------------------------------------------------------------------------------

with this provision. “Geotechnical Work” shall mean any work of any kind related
to geothermal investigation and/or development, including but not limited to,
investigating, exploiting, developing, surveying, conducting studies of,
drilling, processing, re-injecting, constructing, operating or building plants,
sumps, brine pits, reservoirs, tanks, waterworks, pumping stations, electric
power generating plants, transmission lines, industrial facilities, electric,
telegraph or telephone lines, and/or such other works and structures for the
production, utilization, and processing of geothermal resources, and/or
permitting of any of the forgoing.

16. REMOVAL OF LESSEE’S PROPERTY

(a) Lessee may at any time during the term of the Lease remove all or any of the
property and fixtures placed by it in or upon the Lands, including the right to
draw and remove all casing.

(b) Following termination of the Lease or any part thereof for any cause, and
following abandonment of any well drilled pursuant to the provisions hereof,
Lessee shall within six (6) months thereafter remove all personal property which
Lessee shall have brought upon the Lands affected by such termination or upon
the drillsite of such abandoned well; shall make reasonable efforts to fill all
sumps, remove all foundations and so nearly as practicable restore the areas
affected by such termination or abandonment to the condition in which they were
prior to the

 

30



--------------------------------------------------------------------------------

commencement of its operations hereunder; and, in the case of termination, shall
deliver to the Lessor a quitclaim deed, in recordable form, surrendering to the
Lessor all right, title and interest of the Lessee in that part of the Lands as
to which the Lease shall have been so terminated, saving and excepting necessary
easements and rights of way on the Lands for Lessee’s further operations on any
part of the Lands as to which the Lease shall not have been terminated and on
Lessee’s other lands in the vicinity. The ownership of any of Lessee’s property
not removed by it during the period herein provided shall, in the absence of
Force Majeure, be deemed abandoned by Lessee and shall pass to Lessor without
further act of the parties or either of them effective upon expiration of such
period, provided however Lessee shall remain liable to Lessor for any such
property which Lessee fails to remove upon notice by Lessor within said six
(6) month period that such property be removed.

17. ASSIGNMENT

(a) Lessee shall have the absolute right to sell or assign its interest or right
in and to this lease Agreement and/or the Lands, and/or any portion or right
therein, including the right to pledge, assign, mortgage, or otherwise
collateralize the lease to any affiliate of Lessee and/or any party for the
purpose of tax structuring. And Lessee shall also have the right, with Lessor’s
consent, which shall not be unreasonably withheld, to assign all

 

31



--------------------------------------------------------------------------------

or any part of its rights or interest in and to the Lease, including but not
limited to Lessee’s right to occupy such portions of the surface of the Lands as
may be necessary for the construction of plants and other facilities. No
assignment by either party hereunder shall be effective for any purpose
whatsoever until and unless a copy of the recorded instrument of assignment is
given to the other party, in the same manner as is provided for at Section 25
below.

(b) In the event of assignment by the Lessee of the Lease as to a segregated
portion of the Lands, payments due the Lessor hereunder shall be apportionable
among the several leasehold owners according to the surface area of each of
their respective leaseholds, and default in such payment by one or more of such
leasehold owners shall in no way affect the right of any other leasehold owner
hereunder.

18. INSPECTION RIGHTS/ BOOKS AND RECORDS

(a) Lessor, or its agents, may at reasonable times and upon the consent of
Lessee, but at Lessor’s sole risk and expense, examine the workings,
installations, structures and operations of Lessee upon the Lands but shall do
so in such manner as not to unreasonably interfere with Lessee’s operations.

(b) Lessee shall keep full and correct copies of its books and records with
respect to all matters relevant to the royalty and other rights of Lessor
hereunder and Lessor or its agents may

 

32



--------------------------------------------------------------------------------

upon reasonable notice and at reasonable times, but at Lessor’s sole risk and
expense, inspect and copy the same no more than twice in any given calendar
year.

(c) During the term of this Agreement Lessee shall provide updates to Lessor
from time to time as reasonable to keep Lessor appraised of the status of
Lessee’s well field exploration efforts on the Lands. All data and information
relating to the Geothermal Resources which are developed or acquired by Lessee
shall be provided to Lessor. Lessor agrees that it will not disclose such
information to third parties without the prior written consent of Lessee, which
consent may be withheld in its absolute discretion.

19. INDEMNITY AND INSURANCE

(a) All labor performed on or with respect to the Lands by or on behalf of
Lessee and all materials furnished by or on behalf of Lessee for use upon the
Lands or use elsewhere in Lessee’s operations hereunder and all obligations
incurred in any manner in or in connection with Lessee’s acts and operations on
or with respect to the Lands shall be at the sole expense of Lessee and Lessor
shall not be chargeable with or liable for any part thereof. Lessee shall
protect the Lands against liens of any and every character arising or which
might arise from its operations, acts or failure to act on or with respect to
the Lands. Lessee hereby indemnifies Lessor against and agrees to hold it and
the Lands free of and harmless from any and all liens, charges and liability
arising by reason of the operations, act or omissions of Lessee or its employees
or agents.

 

33



--------------------------------------------------------------------------------

(b) Lessee shall protect Lessor and the Lands against unremunerated damages of
every kind and character which may be occasioned to any person or to the
property of any person or to the general public or environment or air or water
by reason of the operations, acts or omissions of Lessee or its employees or
agents and hereby indemnifies Lessor and the Lands of Lessor against and agrees
to hold it free of and harmless from any and all claims, demands and liability
for such damages. Lessee at its own expense, shall obtain prior to commencing
operations on the Lands and shall thereafter maintain during the life of this
Lease all Workmen’s Compensation Insurance required by law and such public
liability and property damage insurance, protecting both Lessee and Lessor,
during each particular period of time as shall be clearly adequate in coverage
and amount under the circumstances prevailing during that time period and shall
annually furnish Lessor prior to the expiration of any such policy with
certificates evidencing the renewals for such insurance.

20. FEES AND BONDS

Lessee shall at its sole cost and expense and without recourse against Lessor:

(a) Pay all fees and other charges payable by either Lessee or Lessor to the
State of Nevada or any agency thereof or to any

 

34



--------------------------------------------------------------------------------

other governmental entity or agency thereof, for or with respect to or in
connection with or for the supervision of or official action with respect to the
drilling, redrilling, deepening, operation or abandonment of each well on the
Lands and

(b) Obtain insuring bonds or agreement, legally sufficient as to issuer, amount,
coverage and terms, as are required by the State of Nevada or any agency thereof
or by any other governmental entity or agency thereof to be filed or deposited
by either Lessee or Lessor for or with respect to or in connection with or for
the supervision of or official action with respect to the drilling, redrilling,
deepening operation or abandonment of any well on the Lands or the drilling or
other operations of Lessee on or with respect to the Lands, and for the
permitting, licensing, siting, construction, operation and maintenance of
electric power plants and associated lines, wires, pipelines and equipment.

21. ENVIRONMENTAL, RECLAMATION AND RESTORATION MATTERS

In the event any buildings or personal property shall be damaged, destroyed or
required to be removed because of Lessee’s operations on the Lands, Lessee shall
be liable for payment of the reasonable value thereof (as determined by an
independent third-party appraiser). Upon completion of any well drilled on the
Lands, Lessee shall take reasonable steps to level land, fill all sump holes and
excavations and shall remove all debris and shall leave the location of such
well in a clean and sanitary condition.

 

35



--------------------------------------------------------------------------------

Lessee in its operations on the Lands shall at all times have due and proper
regard for the rights and convenience and the health welfare and safety of
Lessor. If any wells drilled by Lessee hereunder shall be drilled in a manner so
as to affect any water well of Lessor on the Lands and such wells shall be
drilled by Lessee so as to seal off and protect Lessor’s surface waters and
domestic and irrigation well waters.

Lessee shall perform all reclamation and restoration of the Lands required by
local, state and federal laws and regulations as a result of Lessee’s activities
or operations on the Lands and this obligation shall survive the termination of
this Lease to the extent that any such reclamation and restoration obligations
have not been completed on the date of termination.

22. PROTECTION OF MORTGAGE

(a) The parties agree to cooperate with each other in the application for and
obtaining of any mortgages or loans on the Lands, subject to the interests of
each party in the Lands. Further, Lessor agrees to use best efforts to cooperate
with Lessee in any efforts by Lessee to acquire mineral rights on any property
which Lessor maintains an interest, comprising approximately THREE MILLION
(3,000,000) acres, and any other property upon which Lessee may request Lessor’s
assistance.

Lessee shall have the right at all times during the term of the Lease (if
requested by Lessee’s lender(s) Lessor shall provide such written consent as
required by Lessee’s lender(s)), to obtain

 

36



--------------------------------------------------------------------------------

bona fide loans (including through special purpose revenue bonds) and to secure
such loans by encumbering the leasehold estate created by the Lease by any
mortgage, deed of trust or other security instrument, including, without
limitation, an assignment of Lessee’s issues and profits from the Lands, which
constitutes a lien on all or any portion of the leasehold estate created by the
Lease (“Leasehold Mortgage”); provided however, that the proceeds of such loans
are to be used for the development, design, planning, purchase, construction,
maintenance, and/or operation of one or more power plants and associated well
fields and related equipment, personal property, fixtures and improvements, and
the like necessary or desirable in the operation of such facilities. It shall be
unreasonable for Lessor to withhold consent to a Leasehold Mortgage if the
lender is a recognized lending or financial institution (including insurance
companies) that is financially sound or is the federal government, the State of
Nevada, and/or a political subdivision of the State of Nevada.

(b) During the continuance of each and every Leasehold Mortgage and until such
time as the lien of each and every Leasehold Mortgage has been extinguished
Lessor and Lessee shall cooperate in including in the Lease by suitable
amendment or other instrument, from time to time, any provision which may be
reasonably requested by an owner or holder of the Leasehold Mortgage (“Leasehold
Lender”) for the purpose of implementing

 

37



--------------------------------------------------------------------------------

mortgage protection provisions and allowing the Leasehold Lender reasonable
means to protect or preserve the lien of the Leasehold Mortgage on the
occurrence of a default under the terms of the Lease. Lessor and Lessee each
agree to execute, deliver and acknowledge any agreement necessary to effect any
such amendment or other instrument; provided, however, that Lessor shall have no
obligation to execute such amendment or other instrument which in any way
affects the term hereto, the indemnities provided herein, or rent or royalties
payable under the Lease.

23. CONSENT, ESTOPPEL AND RATIFICATION CERTIFICATES

Lessor shall, without charge at any time and from time to time, within ten
(10) days after request by Lessee, certify to by written instrument, duly
executed and acknowledged, and deliver same to Lessee or any other party or
parties designated by Lessee:

 

  (a) That the Lease is in full force and effect;

 

  (b) Whether Lessee is in default under the Lease;

 

  (c) That the Lease may be assigned or subleased as security to secure
financing or continue same to benefit the Lease;

 

  (d) That Lessor will afford the Leasehold Lender or any party holding a
security interest in the Lease all opportunities available to Lessee to cure any
defaults under the Lease;

 

  (e) Such other reasonable assurances and information as Lessee may request.

24. NOTICES

Any notice or other communication hereunder by Lessor or Lessee to the other
shall be given in writing by sending the same by prepaid registered or certified
mail with return receipt requested, addressed as follows:

 

38



--------------------------------------------------------------------------------

LESSOR       LESSEE     Truckee River Ranch, LLC     Raser Power Systems, LLC  
    5152 North Edgewood Drive       Provo, Utah 84604  

Any notice mailed as aforesaid shall be deemed given and received within
seventy-two (72) hours after the deposit thereof in the United States mail, The
parties may, by like notice at any time, and from time to time, change their
respective addresses for the purposes hereof. Postmark dates on registry
receipts for such notices shall be conclusive as to the date of mailing.

25. ENTIRETY CLAUSE

(a) If the Lands shall hereafter be owned in severalty, or in separate tracts,
the premises nevertheless shall be developed and operated as one Lease, and all
royalties accruing hereunder shall be treated as an entirety, and shall be
divided among and paid to such separate owners in the proportion that Geothermal
Resources and/or Substances are utilized by Lessee on such lands as determined
by an assessment conducted by an independent and qualified expert in relation to
the total Geothermal Resources and/or Substances utilized in the Lands. . Any
payment required to be made by Lessee pursuant to the foregoing shall be paid in
accordance with the provisions in Section 4 hereof.

 

39



--------------------------------------------------------------------------------

(b) There shall be no obligation on the part of the Lessee to off-set wells on
separate tracts unto which the Lands covered by the Lease may be hereafter
divided by sale, devise, unitization, or otherwise, or to furnish separate
measuring or receiving facilities.

26. SEVERABILITY

If any part, portion or provision of the Lease shall be found or declared null,
void or unenforceable for any reason whatsoever by any court of competent
jurisdiction or by any governmental agency having authority thereover, then only
such part, portion or provision shall be affected thereby and the remainder of
this instrument shall continue in full force and effect. The foregoing
provisions of this paragraph shall be severable for the purposes of the
provisions of this Section.

27. LEASE CONTAINS ALL AGREEMENTS

It is expressly acknowledged and agreed by the parties hereto that the Lease and
the exhibits attached hereto and forming a part hereof as of the date hereto set
forth all of the promises, agreements, conditions and understandings between
Lessor and Lessee with respect to the Lands, and supersedes all prior
agreements, arrangements or understandings and that there are no promises,
agreements, conditions or understandings, either oral or written, between them
with respect to the Lands as of the date hereof other than are herein set forth.
It is further acknowledged and agreed that no subsequent alteration, amendment,
change or addition to this Lease shall be binding upon Lessor and Lessee unless
reduced to writing and executed by them.

 

40



--------------------------------------------------------------------------------

28. COUNTERPARTS

(a) The Lease may be executed in any number of counterparts by any person having
an interest in the Lands with the same effect as if all Lessors herein were
named as Lessor in one document and had all signed the same document. All
counterparts shall be constituted together and shall constitute one Lease. The
failure of any person owning an interest in the Lands to execute a counterpart
hereof, or the failure of any person named as Lessor in any counterpart to
execute the same, shall not affect the binding force of the Lease as to those
who have executed or shall execute a counterpart hereof.

(b) If more than one person is named as Lessor herein and one or more of them
fails to execute the Lease, it shall, nevertheless (if accepted by Lessee)
become effective as a lease from each such Lessor as may have executed the same.

29. RECORDABLE DOCUMENT

(a) Waivers-The failure of a Party hereto at any time or times to require
performance of any provision hereof shall in no manner affect its right at a
later date in enforce the same unless the same is waived in writing. No waiver
by a Party of any condition or of any breach of any term, covenant,
representation or warranty condition in this Agreement shall be effective unless
in writing.

 

41



--------------------------------------------------------------------------------

(b) Applicable Law-This Agreement shall be construed according to and governed
by the laws of the State of Nevada, applicable to contracts entered into in
Nevada by residents thereof and to be performed entirely within such state, and
the parties agree to bring any action under this agreement in the **** judicial
district court in **** county, to the extent state law claims are solely at
issue. The parties reserve the right to bring an action in an appropriate
federal court if a federal claim is alleged or federal law is implicated.

(c) Severability-Any provision of this Agreement which is invalid, illegal or
unenforceable in any jurisdiction shall as to such jurisdiction, be ineffective
to the extent of such invalidity, illegally or non-enforceability without
invalidating the remaining provisions hereof and any such invalidity, illegality
or non-enforceability in any jurisdiction shall not invalidate, prohibit or
render unenforceable such provision in any other jurisdiction.

(d) Interpretation-This Agreement has been submitted to the scrutiny of all
Parties hereto and their counsel, and shall be given fair and reasonable
interpretation in accordance with the words hereof, without consideration or
weight being given to its having been drafted by any Party hereto or its
counsel.

 

42



--------------------------------------------------------------------------------

(e) No Partnership or Joint Venture-Nothing in this Agreement shall be construed
as creating a partnership, joint venture or agency relationship between the
Parties.

Lessor and Lessee agree to execute a recordable Memorandum of Geothermal Lease
and Agreement providing constructive notice of the contents hereof which
document shall be recorded in the Official Records of **** County, Nevada.

30. BINDING EFFECT

The Lease and all of the terms, covenants and conditions hereof shall extend to
and be binding upon the respective heirs, executors, administrators, grantees,
successors and assigns of the parties hereto.

IN WITNESS WHEREOF, the parties hereto have executed this instrument as of the
date hereinabove first written.

 

LESSOR     LESSEE Truckee River Ranch, LLC     Raser Power Systems, LLC By:  

/s/ Mark Hyde

    By:  

/s/ Brent M. Cook

Its:   Managing Member     Its:   Managing Member

 

43